DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, and 12-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, the claims are direct to the abstract idea of a mental process. Claims 1 and 9 recite “determining… a target group for deploying the modification, the target group including first one or more live instances of the videogame; deploying… the modification to the target group; receiving… from the target group, gameplay data associated with the gameplay aspect of the videogame during execution with the modification deployed; and deploying… based at least in part on an analysis of the received gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed, the modification to second one or more live instances of the videogame, wherein the second one or more live instances of the videogame are not in the target group.” And Claim 17 recites “providing… a notification that the modification is available; receiving requests to provide the modification… deploying the modification; receiving… gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed; and deploying… the modification to a second plurality…of devices when the received gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed shows an increase in gameplay engagement, wherein members of the second plurality are not among the requesting…devices.” These limitations teach a mental judgement process whereby a human determines a set of players to provide with a game modification that affects their gameplay, gathering data about the game modification, and them providing the game modification to another set of game players based on the gathered data. In the examiners opinion these represent a set of mental judgement that could be made, for example, as a mental process by a game developer looking to evaluate potential game modifications. This judicial exception is not integrated into a practical application because the additional elements such as one or more processors, computer-readable media, a computer system and client devices, high level recitation that steps are performed “by the computer system” and a generic recitation of a videogame and executing an instance of a videogame, when claimed generically at such a high level amount to little more than instructions to implement the abstract idea on a computer. For example, any arbitrary game implemented on a generic computer with a display could be termed a “videogame.” As such, these elements fail to integrate the abstract idea into a practical application. 
	Dependent claims 4-8, 12-16 and 20 further recite additional abstract elements of the mental process. Where generic high level recitation of “videogame” amounts to simple instructions to implement the abstract idea on a computer as discussed above. Therefore, these elements fail to integrate the abstract idea into a practical application.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as one or more processors, computer-readable media, a computer system and client devices, performance of computation steps “by a computer system”, and a videogame and executing an instance of a videogame represent routine, well-known and conventional computer activity well known in the art. Further the courts have held that “receiving or transmitting data over a network” (See buySafe, Inc. v. Google Inc.) represent routine and conventional computer functionality. Likewise providing for the execution of a videogame on a processor is well known and routine computer activity (See Krzeslo et al., Par. 6) when claimed generically as such a high level. As such, these additional elements, even when considered with the claims as a whole, fail to add significantly more the abstract idea.
	Dependent claims 4-8, 12-16 and 20 further recite additional abstract elements of the mental process. Where generic high level recitation of “videogame” represents routine and conventional computer activity when claimed generically at a high level as discussed above. Therefore, these elements fail to add significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, and 14-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen et al., US 2015/0231502.

In Reference to Claims 1 and 9
Allen et al. teaches a method and a system with one or more processors and one or more computer readable media storing computer executable instructions (Fig. 1, 4, and Par. 48) for receiving by a computer system a modification for a videogame, the modification affecting a gameplay aspect of the videogame during execution of the videogame (Fig. 2 ref. 220 and Par. 27 where the system retrieves a list of possible gameplay modifications for a point in the game during game execution); determining by a computer system a target group for deploying the modification, the target group including first one or more live instances of the videogame (Fig. 2 ref 210 and Par. 26 which teaches a player can reached a point in the game where a game modification is to occur. See also Par. 32 which teaches the method of Fig. 2 can be performed “multiple times” and that feedback is gathered from multiple users. But also Par. 25 and 35 which teaches, for example, that modifications can be chosen randomly or by a player from those available. Thus, as broadly claimed examiner considers the plurality of players to which the system applies one particular game modification to be the “target group” and given the large number of possible modifications and the possibility of different selections of modification a single modification will not be applied to all players); deploying by the computer system the modification to the target group (Fig. 2 and Par. 24, 27 and 34-35 which teaches applying the game modification); receiving, by the computer system and from the target group, gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed (Fig. 2 ref. 230-250 and Par. 31-32 which teaches gathering feedback about the game modification from players and aggregating data across multiple players. See Par. 28 “In general, game adjustment program 120 may cause any interface to be provided that allows a user of game 110, either within game 110 or through the use of an external device or application, to input feedback data” which teaches that the game feedback can be obtained from a feedback interface provided to the user from within the game. See also Par. 35 which teaches that a modification can be applied to a game round and then the player is prompted for feedback that indicates approval or disapproval before, after or both before and after a game round.”); and deploying, based at least in part on an analysis of the received gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed, the modification to second one or more live instances of the videogame, wherein the second one or more live instances of the videogame are not in the target group (Fig. 2 ref. 260 and Par. 33 which teaches applying modifications to the game based on the feedback for current and/or future users. See also Par. 35 which teaches that based on feedback approval or disapproval certain game features are deployed or not deployed to other users for future play of the game. Where Par. 28 and 35 teach that the feedback data is obtained during execution of a game with the modification applied as described above and where Par).
Alternatively, to the extent that Allen does not expressly anticipate that “the modification” is applied to the second set of users. Allen et al. teaches in Par. 32 where multiple users game run the game adjustment process and teaches in Par. 35 where based on feedback from a first set of users the likelihood of a particular modification or “setting” being applied to a second set of users, such as “future” users, is increased based on favorable feedback. It would have been obvious to one or ordinary skill in the art at the time of filing of the rejection to apply the same game modification that received the positive feedback from the first users to the second set of users operating the game modification process in order to improve the enjoyment of the second users by modifying their game in a manner that other players previously reacted to positively in their game feedback. 

In Reference to Claims 6 and 14
Allen et al. teaches wherein the modification includes changing a skill attribute value and wherein the gameplay aspect has a dependency on the skill attribute value (Par. 20 and 34 which teaches game difficulty as a game modification).

In Reference to Claims 7 and 15
Allen et al. teaches where the modification includes an alteration to cartography of the videogame (Par. 20 which teaches that game “maps” can be adjustable game elements).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2015/0231502, in view of Wikipedia article titled “Dynamic Loading” (hereinafter Wikipedia).

In Reference to Claims 2 and 10
Allen et al. teaches a method and system as described above in reference to Claims 1 and 9, including modification of a game during runtime. However, Allen et al. does not teach where the modification is deployed as a dynamically loadable binary.
Wikipedia teaches where a modification to a program is deployed as a dynamically loadable binary (Page 1 which teaches that Dynamic Loading is a mechanism by which a computer program can at run time load “a library (or other binary) into memory” for execution. And where dynamic loading allows the program to start without these libraries and later discover them in order to gain “additional functionality”).
It would be desirable to modify the system of Allen et al. to use game modifications from dynamically loaded libraries as taught by Wikipedia in order to allow the game developers to add additional adjustable game elements to those available for selection during runtime of a game allowing additional modifications to be added even if the game is already running and stopping the game is undesirable such as the massively multiplayer online game described in Allen et al. Par. 27. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Allen et al. to use game modifications from dynamically loaded libraries as taught by Wikipedia.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2015/0231502, in view of Rom et al., US 2006/0105841.

In Reference to Claims 3 and 11
Allen et al. teaches a method and system as described above in reference to Claim 1 and 9, including modification of a game during runtime. However, Allen et al. does not teach where the modification is deployed as a properties file.
Rom et al. teaches a dynamically configurable computer system where program modifications are deployed as a properties file (Par. 28 where program advertising objects within a game are loaded during runtime from a properties file).
It would be desirable to modify the system of Allen et al. to use game modifications from a properties file as taught by Rom et al. in order to surface adjustable game elements in a quickly and easily modified properties file such that adjustments to the game can be made without the need for extensive modification of game code and allow the game developer to provide particular values for the adjustable game elements even for games currently running such as the massively multiplayer online game described in Allen et al. Par. 27. Especially for adjustable game elements like game settings which may simply amount to a change in a number or value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Allen et al. to use game modifications from a properties file as taught by Rom et al. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2015/0231502, in view of steamcommunity.com webpage titled “Opting In and Out of Steam Client and Product Betas” by Jimo (Hereinafter Jimo).

In Reference to Claims 4 and 12
Allen et al. teaches a method and system as described above in reference to Claims 1 and 9 including determination of a target group. However, Allen et al. does not explicitly teach where it includes a manual selection of at least one of the first one or more live instance of the videogame.
Jimo teaches a system where selecting users for game modifications includes a manual selection of at least one of the first one or more live instance of the videogame (Page 1 which teaches a process whereby game players can make a selection to opt-in to an option to try out game updates before they’re officially released in order to try out the updates and provide feedback. Page 2-3 which teaches a manual selection by the player in order to opt-in to the beta version of the game).
	It would be desirable to modify the system of Allen et al. to include an opt-in selection for playing with game modifications as taught by Jimo in order to allow players to decide to opt-in to using the crowd-sourced adjustable game elements system when playing the game, or instead use a “standard” version of the game without game changes for players who would prefer a more stable and predictable game experience. Thus, allowing only players who “opt-in” to become part of the “target group.” 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Allen et al. to include an opt-in selection for playing with game modifications as taught by Jimo.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2015/0231502, in view of Baynes et al., US 2011/0124409.

In Reference to Claims 5 and 13
Allen et al. teaches a method and system as described above in reference to Claims 1 and 9. Further Allen teaches how player feedback can be grouped or analyzed on the basis of player skill levels (Par. 31). However, Allen et al. does not explicitly teach determining the target group includes a selection of at least one of the first one or more live instances of the videogame based on player skill levels associated with the first one or more live instances of the videogame.
Baynes et al. teaches where selection for a game modification determining the target group includes a selection of at least one of the first one or more live instances of the videogame based on player skill levels associated with the first one or more live instances of the videogame (Par. 98 which teaches selecting a particular game modification based on player skill).
It would be desirable to modify the method and system to provide particular game modifications only to skilled players as taught by Baynes et al. in order to better analyze the impact of game modifications intended for players of particular skill levels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and system to provide particular game modifications only to skilled players as taught by Baynes et al.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2015/0231502, in view of Ocko et al., US 2012/0077596.

In Reference to Claims 8 and 16
	Allen et al. teaches a method and system as described above in reference to Claims 1 and 9, including analysis of received gameplay data. Further, Allen et al. teaches where various gameplay data from a plurality of users is used and combined in the analysis (Par. 31-32 and 35). However, Allen et al. does not explicitly teach analyzing gameplay engagement metrics.
	Ocko et al. teaches a system of analyzing game modifications which includes analyzing gameplay engagement metrics (Fig. 3 and Par. 40 which teaches after the introduction of a new gameplay feature to an online game analyzing changes in user activity, such as increased numbers of invitations, to assess the feature).
	It would be desirable to modify the system of Allen et al. to include engagement metric feedback in the feedback analysis regarding game adjustments as taught by Ocko et al. in order to assess improvements to the game that players may not even be consciously aware of themselves and thus may not be reflected in their explicitly provided game feedback.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Allen et al. to include engagement metric feedback in the feedback analysis regarding game adjustments as taught by Ocko et al.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ocko et al. US 2012/0077596, in view of steamcommunity.com webpage titled “Opting In and Out of Steam Client and Product Betas” by Jimo (Jimo) and Allen et al., US 2015/0231502.

In Reference to Claim 17
	Ocko et al. teaches a method comprising receiving, by a first computer system executing an integrated development environment for videogame development, a modification for a videogame (Fig. 3 ref. 302g and 306 and Par. 40 where a videogame developer provides a new game feature to an online game application), the modification affecting a gameplay aspect of the videogame during execution of the videogame (Par. 40 “New game feature” whereby a game feature will affect the gameplay of the videogame when it is executed); deploying by the first computer system, the modification to the game client devices (Fig. 3 and Par. 40 “introduce a new game feature” and “observe what a new game feature allows the user to do”); receiving, by the first computer system from the game client devices, gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed. (Fig. 3 and Par. 40 where the “Live Online Game Tester” observes and analyzes the impact of a new game feature on player behavior within the modified game. See also Par. 97 which teaches “live field tests” of game features including determining a “test group” where a particular subset of users are added for the “live” in game testing. See also Par. 100); including where that analysis determines that the received gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed shows an increase in gameplay engagement (Par. 40 “increase the number of messages sent,” “increase in game actions”).
	Further, Ocko et al. teaches where the game modification is provided from a second source in the form of a “Developer” (Fig. 3 and Par. 40). However, Ocko et al. does not explicitly teach where the source of the game modification is a computer system, providing, to a first plurality of game client devices executing an instance of the videogame, a notification that the modification is available; receiving, from requesting game client devices, requests to provide the modification, wherein the requesting game client devices are among the first plurality of game client devices executing an instance of the videogame; deploying the modification to the requesting game client devices; or deploying the modification to a second plurality of game client devices executing an instance of the videogame after analysis, wherein members of the second plurality of game client devices are not among the requesting game client devices.
	Jimo teaches providing, to a first plurality of game client devices executing an instance of the videogame, a notification that the modification is available; receiving, from requesting game client devices, requests to provide the modification, wherein the requesting game client devices are among the first plurality of game client devices executing an instance of the videogame; deploying the modification to the requesting game client devices (Jimo page 1 which teaches a “Steam Client Beta” where players can opt-in to receive game updates ahead of time. See page 2 which states that “if an open beta is available” the it will be displayed within the beta participation section, and Page 3 which teaches that players receive beta updates “until the beta period is over.” Thus, examiner considers the availability of beta opt-in selection to constitute “a notification that the modification is available” and the opt-in process on pages 1-3 to constitute requests to provide the modification to the devices that opt-in);
	It would be desirable to modify the method of Ocko et al. to include an opt-in for game feature updates as taught by Jimo in order to allow the developer to test new game features amongst a set of players who explicitly are open to such game modifications and observing their impact before committing to wider release of the new features.
	Allen et al. teaches where the game modification is provided by a second computer system and deploying the modification to a second plurality of game client devices executing an instance of the videogame after analysis, wherein members of the second plurality of game client devices are not among the requesting game client devices (Allen et al. Fig. 3 and Par. 19 and 21 which teaches the game modification program provides the game adjustments is in a server which communicates with the game on a user’s device. And Fig. 2 ref. 260 and Par. 32-33 and 35 which teaches applying modifications to the game based on the feedback for current and/or future users based on positive feedback from other users. Where game settings with positive feedback are more likely to be deployed).
	It would be desirable to modify the method of Ocko et al. and Jimo to include deployment of game modifications from a second computer device and to a second set of users as taught by Allen et al. in order to allow developers to easily control deployment of game modifications and allow all players of a game to benefit from game updates that were tested with some users and received positive feedback data in order to improve the overall game experience.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Ocko et al. to include an opt-in for game feature updates as taught by Jimo, and to modify the method of Ocko et al. and Jimo to include deployment of game modifications from a second computer device and to a second set of users to a second set of users as taught by Allen et al.

	In Reference to Claim 20
	Ocko et al. does not explicitly teach where the game modification includes changing a skill attribute value and where the gameplay aspect has a dependency on the skill attribute value.
Allen et al. teaches a system for making game modifications where the game modification includes changing a skill attribute value and where the gameplay aspect has a dependency on the skill attribute value (Par. 20 and 34 which teaches game difficulty as a game modification).
.	It would be desirable to modify the method of Ocko et al., Jimo, and Allen et al. to modify the gameplay aspect by changing a skill attribute as taught by Allen et al. in order to analyze the impact of difficulty adjustments to the game in order to improve the game experience.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Ocko et al., Jimo, and Allen et al. to modify the gameplay aspect by changing a skill attribute as taught by Allen et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ocko et al. US 2012/0077596, Jimo, Allen et al., US 2015/0231502, further in view of Wikipedia article titled “Dynamic Loading” (Wikipedia).

In Reference to Claim 18
Ocko et al., Jimo and Allen et al. teach a method as described above in reference to Claim 17. However, they do not teach where the modification is deployed as a dynamically loadable binary.
Wikipedia teaches where a modification to a program is deployed as a dynamically loadable binary (Page 1 which teaches that Dynamic Loading is a mechanism by which a computer program can at run time load “a library (or other binary) into memory” for execution. And where dynamic loading allows the program to start without these libraries and later discover them in order to gain “additional functionality”).
It would be desirable to modify the system of Ocko et al., Jimo and Allen et al. to use game modifications from dynamically loaded libraries as taught by Wikipedia in order to allow the game developers to add new game features even if the game is already running and stopping the game is undesirable for the online game of Ocko et al. Fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ocko et al., Jimo and Allen et al. to use game modifications from dynamically loaded libraries as taught by Wikipedia.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ocko et al. US 2012/0077596, Jimo, Allen et al., US 2015/0231502, further in view of Rom et al., US 2006/0105841.

In Reference to Claim 19
Ocko et al., Jimo and Allen et al. teach a method as described above in reference to Claim 17. However, they do not teach where the modification is deployed as a properties file.
Rom et al. teaches a dynamically configurable computer system where program modifications are deployed as a properties file (Par. 28 where program advertising objects within a game are loaded during runtime from a properties file).
It would be desirable to modify the system of .Ocko et al., Jimo and Allen et al. to use game modifications from a properties file as taught by Rom et al. in order to surface adjustable game elements in a quickly and easily modified properties file such that adjustments to the game can be made by the developer without the need for extensive modification of game code and allow the game developer to provide particular values for the adjustable game elements even for games currently running such as the online game of Ocko et al. Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Ocko et al., Jimo and Allen et al. to use game modifications from a properties file as taught by Rom et al.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Regarding applicant's arguments directed towards rejection under 35 U.S.C. 101, although applicant has amended to the claims to broadly state that the steps are being performed “by a computing system” this is merely high level instructions to implement the abstract idea on a computer. Such general recitation on its own is insufficient to integrate the abstract idea into a practical application, nor do such broad limitations serve to add significantly more than the abstract idea.  They are merely instructions to use the computer as a tool to implement the abstract idea or a general “apply it” limitation as claimed, see MPEP 2106.05(f). 
Examiner notes that dependent claims, such as claims 2 and 3, that go into more detail in terms of the means of deployment such that these elements are clearly additional elements that represent an improvement to technology have not been rejected under 35 U.S.C. 101. There are undoubtably many way in which applicant could amend the claims in order to make clear the intended improvement to technology represented by the claimed deploying steps.
Regarding applicant's arguments directed towards rejection under 35 U.S.C. 102 by Allen. Examiner disagrees. Applicant appears to assert that the examiner is using a hypothetical scenario more complex than is necessary to read on the two deployment steps in the claims. The independent claims require two deployments, a first deployment which the system receives feedback on and then a second subsequent deployment of the modification to other users based on the feedback. As explained previously, Par. 32 teaches where the method summarized in Fig. 2 can be performed multiple times for various instances of the game on user computer systems. And also that the feedback can be aggregated from multiple users so future game modifications from subsequent iterations of Fig. 2 would utilize data from previous iterations “aggregated” into the decision making process. Thus making such modification “based at least in part” on that previous feedback. Applicant then asserts that the limitation “gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed” is then not taught by Allen. However, Allen Par. 28 teaches where the system can provide in game menus for obtaining the user feedback and Par. 35 teaches where feedback can be provided, before, after, or before and after “rounds” of a game. After round feedback expressing approval or disapproval of a game setting would clearly be feedback about the game during execution with the modification deployed. Thus, Allen teaches where the gameplay data is obtained during execution of a modified game. This can be seen most clearly in the scenario described in Par. 35 where a particular modification is provided to a group of game users (first deployment), their feedback is obtained before and after the game round (“gameplay data associated with the gameplay aspect of the videogame during execution of the videogame with the modification deployed”) and then based on that obtained feedback the particular game setting or mode is increased or decreased in deployment to other users including future users(second deployment of “the modification” for the users that receive the game setting that was increased in likelihood).
Regarding Claim 17, examiner notes that Claim 17 uses Ocko et al. as a primary reference which it itself teaches gathering data during execution of a game “during execution” of a game with the modification applied as described above. Allen is relied upon for additional features of deployment of the modification to a second set of users, i.e. “future users.” As such the new limitations added via amendment are addressed by the “Live Online Game Tester” of Ocko et al. as described above in reference to Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715